


Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is made by and between
Malcolm Unsworth (“Executive”) and Itron, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).
RECITALS
WHEREAS, Executive is employed by the Company;
WHEREAS, Executive and the Board of the Directors of the Company agreed that
Executive would retire from the Company and Executive's last day of employment
with the Company was August 31, 2011 (the “Separation Date”); and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive's employment with or separation from the Company;
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
COVENANTS
1.Consideration. Subject to the Agreement being effective and irrevocable, the
Company agrees (a) to pay Executive all accrued salary, vacation pay, or amounts
previously earned by Executive that were deferred, less legally required and
authorized withholding; (b) to make twelve monthly payments to Executive in the
amount of $64,375, less legally required and authorized withholdings, with such
payments to be made on the last business day of every month beginning on
September 30, 2011 and ending on August 31, 2012 (the “Severance Payments”),
(c) to treat Executive's equity awards from the Company as appropriate in light
of Executive's retirement from the Company in accordance with the terms of the
applicable Stock Agreements, which are identified in Schedule 1 of this
Agreement, and (d) to make payments to Executive on a pro-rata basis for the
amount or awards, if any, Executive would have otherwise been entitled under the
Company's Executive Management Incentive Plan or Long Term Performance Plan in
light of Executive's retirement from the Company. Executive acknowledges and
agrees that the consideration provided to him hereunder fully satisfies any
obligation that the Company had to pay Executive's wages or any other
compensation for any of the services that Executive rendered to the Company. The
Severance Payments described in this paragraph are expressly contingent upon
Executive's full compliance with the terms of this Agreement. Should Executive
fail to fully comply with any of the terms of the Agreement , the Severance
Payments will immediately cease, Executive shall forfeit rights to any future
Severance Payments and Executive shall immediately return to the Company any
Severance Payments already made.


2.Stock. Executive has been a participant in the Company's stock incentive
plans. A schedule of all outstanding awards is set forth in Schedule 1. All such
awards shall be governed by the terms and conditions of the applicable Stock
Agreements.



--------------------------------------------------------------------------------








3.Benefits. Executive's health insurance benefits shall cease on the last day of
August, 2011, subject to Executive's right to continue his health insurance
under COBRA. Executive's participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.


4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation (other than
distribution of Executive's Company Incentive Savings Plan balance, which is
100% vested) due to Executive. Executive further acknowledges and represents
that he has received any leave to which he was entitled or which he requested,
if any, under the Family Medical Leave Act, and that he did not sustain any
workplace injury, during his employment with the Company.


5.Release of Claims. Executive agrees that payment of the amounts set forth in
Section 1 hereof and Executive's receipt of the benefits of the Company stock
incentive plans and Incentive Savings Plan identified in Sections 2 and 4
hereof, respectively, represent settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”), and subject to such payment and
receipt. Executive, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:
a.    any and all claims relating to or arising from Executive's employment
relationship with the Company and the termination of that relationship;
b.    any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

Page 2 of 10

--------------------------------------------------------------------------------






d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; any of the laws of
the state of Washington, including, but not limited to, RCW 49 et seq, except as
prohibited by law; and any of the laws of the state of Washington (or any other
applicable jurisdiction) that are subject to release, including any and all
amendments thereto and regulations thereunder;
e.    any and all claims for violation of the federal or any state constitution;
f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
h.    any and all claims for attorneys' fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive's release of claims herein bars Executive from recovering
such monetary relief from the Company).


6.Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by

Page 3 of 10

--------------------------------------------------------------------------------




federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. The Parties agree that any changes made
in the course of negotiating the terms of this Agreement will not restart the
running of the 21-day period.


7.Unknown Claims. Executive acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Executive, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.


8.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


9.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.


10.Confidentiality. Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Executive may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive's undersigned
counsel, and Executive's accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Executive agrees that
he will not publicize, directly or indirectly, any Separation Information.
Executive acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Executive breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys' fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Executive's
breach, except to the extent that such breach constitutes a legal action by
Executive that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Executive from his obligations hereunder, nor permit
him to make additional disclosures. Executive warrants that he has not
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.


11.Trade Secrets and Confidential Information/Company Property. Executive shall
maintain in confidence and not disclose to any person or entity, other than
employees of ITRON, or use any Confidential Information, except as authorized by
ITRON. Further, Executive will not

Page 4 of 10

--------------------------------------------------------------------------------




use any Confidential Information received by ITRON from a third party in any
manner inconsistent with any agreement between ITRON and such third party of
which he is made aware. Executive acknowledges that all memoranda, notes,
documents, drawings, specifications, software, media and other materials
containing any Confidential Information are the exclusive property of ITRON and
he will deliver to ITRON all such material in my possession or control upon
ITRON's request. Executive reaffirms and agrees to observe and abide by the
terms of any confidentiality agreement he signed with the Company, specifically
including the provisions therein regarding nondisclosure of the Company's trade
secrets and confidential and proprietary information, and non-solicitation of
Company employees. For purposes of this Agreement, “Confidential Information”
means any information that (a) relates to the business of the Company, (b) is
not generally available to the public, and (c) is conceived, compiled,
developed, discovered or received by, or made available to, Executive during the
course of Executive's employment with the Company, whether solely or jointly
with others, and whether or not while engaged in performing work for the
Company. Confidential Information includes information, both written and oral,
relating to inventions, trade secrets and other proprietary information,
technical data, products, services, finances, business plans, marketing plans,
legal affairs, suppliers, clients, prospects, opportunities, contracts or assets
of the Company. Confidential Information also includes any information which has
been made available to the Company by or with respect to third parties and which
the Company is obligated to keep confidential.


12.No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to any ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.


13.Non-Disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company's human resources department, which shall use its best
efforts to provide only the Executive's last position and dates of employment.


14.Breach. Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of any
waiver herein under the ADEA, shall entitle the Company immediately to recover
and/or cease providing the consideration provided to Executive under this
Agreement, except as provided by law. Except as provided by law, Executive shall
also be responsible to the Company for all costs, attorneys' fees, and any and
all damages incurred by the Company in (a) enforcing Executive's obligations
under this Agreement or the Confidentiality Agreement, including the bringing of
any action to recover the consideration, and (b) defending against a claim or
suit brought or pursued by Executive in violation of the terms of this
Agreement.


15.Ongoing Cooperation. Executive agrees to provide reasonably prompt
cooperation in signing documents that may be required as a result of his
retirement from the Company as it

Page 5 of 10

--------------------------------------------------------------------------------




relates to resignation from other Company subsidiaries for which he may be an
officer or director.


16.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


17.Nonsolicitation and Noncompetition.
a.    For one year following the Separation Date, Executive will not induce, or
attempt to induce, any employee or independent contractor of the Company to
cease such employment or relationship to engage in, be employed by, perform
services for, participate in the ownership, management, control or operation of,
or otherwise be connected with, either directly or indirectly, any Competing
Business (defined below). For purposes of this Agreement, “Competing Business”
means any business whose efforts are in competition with the efforts of the
Company. A Competing Business includes any business whose efforts involve any
research and development, products or services in competition with products or
services which are, as of the Separation Date, either (a) produced, marketed or
otherwise commercially exploited by the Company or (b) in actual research or
development by the Company, or (c) planned for future research and development,
as demonstrated by objective evidence, such as budget allocations, work
assignments, hiring decisions, planning documents, or other similar
documentation.
b.    For one year following the Separation Date, Executive agrees (except on
behalf of or with the prior written consent of the Company) that Executive will
not, directly or indirectly (a) solicit, divert, appropriate to or accept on
behalf of any Competing Business, or (b) attempt to solicit, divert, appropriate
to or accept on behalf of any Competing Business, any business from any customer
or actively sought prospective customer of the Company with whom Executive has
dealt, whose dealings with the Company have been supervised by Executive or
about whom Executive has acquired Confidential Information in the course of
Executive's employment.
c.    For one year following the Separation Date, Executive will not engage in,
be employed by, perform services for, participate in the ownership, management,
control or operation of, or otherwise be connected with, either directly or
indirectly, any Competing Business. For purposes of this paragraph, Executive
will not be considered to be connected with any Competing Business solely on
account of my ownership of less than five percent of the outstanding capital
stock or other equity interests in any corporation, partnership, trust,
association, governmental authority, educational institution, individual or
other entity carrying on the Competing Business.
d.    “Competing Business” means any business whose efforts are in competition
with the efforts of the Company. A Competing Business includes any business
whose efforts involve any research and development, products or services in
competition with products or services which are, as of the Separation Date,
either (a) produced, marketed or otherwise commercially exploited by the Company
or (b) in actual research or development by the Company, or (c) planned for
future research and development, as demonstrated by objective evidence, such as
budget allocations, work assignments, hiring decisions, planning documents, or
other similar documentation.

Page 6 of 10

--------------------------------------------------------------------------------






e.    Executive agrees that the restrictions of this Section 17 are reasonable,
but further agrees that should a court exercising jurisdiction with respect to
this Agreement find any such restriction invalid or unenforceable due to
unreasonableness, either in period of time, geographical area, or otherwise,
then in that event, such restriction is to be interpreted and enforced to the
maximum extent which such court deems reasonable.


18.Indemnification. In consideration of his execution of this Release, the
Company agrees to indemnify and hold Executive harmless against any claim, loss,
penalty, or other expense (including reasonable attorney's fees) brought by or
on behalf of any person or entity and arising from or relating to his employment
by or his service as an officer or director of the Company, except to the extent
such indemnification is prohibited by applicable law. Such indemnification
obligation shall include, without limitation, any tax-related liabilities,
arising in relation to Executive's period of employment and residence in
Belgium, in pursuit of the Company's business.


19.Costs. The Parties shall each bear their own costs, attorneys' fees, and
other fees incurred in connection with the preparation of this Agreement.


20.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SPOKANE COUNTY, WASHINGTON, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH WASHINGTON LAW, AND
THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH WASHINGTON,
WASHINGTON LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY

Page 7 of 10

--------------------------------------------------------------------------------




OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.


21.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive's failure to pay or the
Company's failure to withhold, or Executive's delayed payment of, federal or
state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys' fees and costs.


22.Section 409A. This Agreement and all payments and benefits hereunder are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the final Treasury Regulations and official IRS
guidance thereunder (collectively, “Section 409A”) to the maximum extent
possible, whether pursuant to Treasury Regulations Section 1.409A-1(b)(4),
Treasury Regulations Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A applies to this Agreement (or such payments or benefits), this
Agreement and the terms of such payments and benefits are intended to comply
with all applicable requirements of Section 409A. This Agreement shall be
interpreted and administered consistently with such intent. Each Severance
Payment shall be treated as a separate payment for purposes of Section 409A. The
Company makes no representations or warranties with respect to any tax
consequences of this Agreement under Section 409A or otherwise.


23.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


24.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


25.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


26.Attorneys' Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of any waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys' fees incurred in connection
with such an

Page 8 of 10

--------------------------------------------------------------------------------




action.


27.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive's relationship with the Company, with the
exception of the Stock Agreements.


28.Assignment. This Agreement may not be assigned to a third party by Executive
without the express, prior written approval of Company. The Company may assign
this Agreement (a) to any corporation resulting from any merger, consolidation
or other reorganization to which the Company is a party; (b) any corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (c) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.


29.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company's Chief Executive Officer.


30.Governing Law. This Agreement shall be governed by the laws of the State of
Washington, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of Washington.


31.Effective Date. Executive has seven (7) days after he signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Executive signs this Agreement, so long as it has not been revoked by Executive
before that date (the “Effective Date”).


32.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


33.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:
(a)    He has read this Agreement;
(b)
He has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

(c)
He understands the terms and consequences of this Agreement and of the releases
it contains; and

(d)    He is fully aware of the legal and binding effect of this Agreement.
[Signature Page Follows]

Page 9 of 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
 
 
 
MALCOLM UNSWORTH, an individual
 
 
 
 
 
 
 
Dated:
September 7,
2011
 
 
/S/ MALCOLM UNSWORTH
 
 
 
 
 
Malcolm Unsworth
 
 
 
 
 
 
 
 
 
 
 
 
ITRON, INC.
 
 
 
 
 
 
 
Dated:
September 7,
2011
 
By
/S/ STEVEN M. HELMBRECHT
 
 
 
 
Name:
Steven M. Helmbrecht
 
 
 
 
Title:
Sr. Vice President and Chief Financial Officer



    










Schedule 1-Stock Plan Agreements

Page 10 of 10

--------------------------------------------------------------------------------








Schedule 1-- Unsworth Stock Agreements


Outstanding Stock Options


Date Granted
Type
Price
# Outstanding
Vesting
Expiration Date
1-Jul-04
ISO
$22.74
4,397
Vested
31-Aug-12
3-May-05
ISO
$37.40
2,673
Vested
31-Aug-12
7-Aug-06
ISO
$48.51
2061
Vested
31-Aug-12
7-Aug-06
NQ
$48.51
17,939
Vested
31-Aug-12
14-May-07
ISO
$67.43
1,483
Vested
31-Aug-12
14-May-07
NQ
$67.43
18,517
Vested
31-Aug-12
5-May-08
ISO
$95.78
1,044
Vested
31-Aug-12
5-May-08
NQ
$95.78
28,956
Vested
31-Aug-12
13-Feb-09
NQ
$57.96
33,334
Per below
 
 
 
 
11,112
Vested
31-Aug-14
 
 
 
11,111
Vested
31-Aug-14
 
 
 
11,111
13-Feb-09
Forfeit
13-Feb-09
ISO
$57.96
1,725
Per below
 
 
 
 
575
Vested
31-Aug-14
 
 
 
575
Vested
31-Aug-14
 
 
 
575
13-Feb-12
Forfeit
13-Feb-09
NQ
$57.96
14,941
Per below
 
 
 
 
4,981
Vested
31-Aug-14
 
 
 
4,980
Vested
31-Aug-14
 
 
 
4,980
13-Feb-12
Forfeit
12-Feb-10
NQ
$61.34
25,900
Per below
 
 
 
 
9,176
Vested
31-Aug-14
 
 
 
9,177
12-Feb-12
Forfeit
 
 
 
7,547
12-Feb-13
Forfeit
12-Feb-10
ISO
$61.34
1,630
Per below
 
 
 
 
544
Vested
31-Aug-14
 
 
 
543
12-Feb-12
Forfeit
 
 
 
543
12-Feb-13
Forfeit
25-Feb-11
NQ
$56.97
26,455
Per below
 
 
 
 
9,403
25-Feb-12
Forfeit
 
 
 
9,403
25-Feb-13
Forfeit
 
 
 
7,649
25-Feb-14
Forfeit
25-Feb-11
ISO
$56.97
1,755
25-Feb-14
Forfeit




Page 11 of 10

--------------------------------------------------------------------------------




Time Based RSUs


Grant Date
Total Shares
Vesting
Date of Vest
Status
Distribution
 
 
 
 
 
 
12-Feb-10
11,050
 
 
 
 
 
 
3,683
12-Feb-11
Vested
Complete
 
 
3,683
12-Feb-12
Unvested
Forfeit
 
 
3,684
12-Feb-13
Unvested
Forfeit
 
 
 
 
 
 
25-Feb-11
12,000
 
 
 
 
 
 
4,000
25-Feb-12
Unvested
Forfeit
 
 
4,000
25-Feb-13
Unvested
Forfeit
 
 
4,000
25-Feb-14
Unvested
Forfeit




Page 12 of 10

--------------------------------------------------------------------------------




LTPP RSUs


Grant Date
Total
Vesting Date
Status
Distribution
 
 
 
 
 
12-Feb-09
3,715
Prorated to August 31, 2011
3,304 vested
31-Dec-11
 
 
 
411 forfeit
 
 
 
 
 
 
12-Feb-10
44,200
31-Aug-11
44,200 vested
14,732 on December 31, 2011
 
 
 
 
14,734 on December 31, 2012
 
 
 
 
14,734 on December 31, 2013
 
 
 
 
 
25-Feb-11
24,000*
TBD
TBD
TBD
 
 
 
 
 
* Malcolm is a participant in the 2011 LTPP Plan. If an award is earned, he will
be rewarded 8/12th of the awards.
It will vest ratably over 3 years starting December 31, 2012 if an award is
earned.
Malcolm's shares at "target" are 24,000 RSUs. It could range from 0-48,000
shares.




Page 13 of 10